PER CURIAM.
¶ 1. Geoffrey D. Kasmarek (Kas-marek) petitioned this court for review of a court of appeals decision which summarily affirmed a judgment of conviction and order denying postconviction relief, entered in the Waukesha County Circuit Court, the Honorable Mark S. Gempeler and the Honorable Donald J. Hassin, Jr., respectively, presiding.
¶ 2. Kasmarek petitioned this court for review stating his specific grounds as follows:
the issue presented by this petition is one which offers the Supreme Court the opportunity to clarify the law concerning when a sentence is unduly harsh. In the past the courts have consistently held that the statutory maximum is the primary protection against unduly harsh sentences; however, these cases rarely involve numerous counts of crimes with lengthy máximums....
¶ 3. We accepted review to determine the issue presented.
¶ 4. After examining the record, along with the briefs of the parties, and after hearing oral argument, we have determined that the request to clarify the unduly harsh standard as applied to multiple count sentences was, to a large extent, not presented. Instead *591the argument focused, almost entirely, on whether the circuit court's explanation for the sentence imposed was sufficient.
¶ 5. Under these circumstances, we conclude that this case does not adequately present the issue for which we granted review; therefore, we dismiss the petition for review.
By the Court. — The review of the decision of the court of appeals is dismissed as improvidently granted.